





Exhibit 10.25




STRATEGIC MASTER SERVICES AGREEMENT




This Strategic Master Services Agreement (this “Agreement”) is made as of
January 22, 2009 (the “Effective Date”) by and between Cato Holding Company
d/b/a Cato BioVentures, a North Carolina corporation (“CBV”), and Cordex Pharma,
Inc., a Nevada corporation (“Cordex”).   Each of CBV and Cordex may be referred
to herein separately as a “Party” and collectively as the “Parties.”  As used in
this Agreement, “Affiliates” means any corporation, firm, partnership, or other
entity which is controlled by or is under common control with a Party.  For the
purpose of this definition, “control” shall mean the power to direct, or cause
the direction of, the management and policies of an entity through the ownership
of at least fifty percent (50%) of the voting share capital of such entity or
any other comparable equity, by contract, or by ownership interest.




WHEREAS, Cordex is engaged in the evaluation and development of new biologics,
pharmaceutical agents, medical devices and/or other life sciences technologies
(collectively, “Products”); and




WHEREAS, Cato Research Ltd., a North Carolina corporation (“CRL”), an Affiliate
of CBV, is a contract research and development organization providing a broad
range of services for the evaluation, development and commercialization of
Products (“CRO Services”); and




WHEREAS, Cordex wishes to hire CBV, and CBV wishes to be hired by Cordex, to
assist Cordex with certain aspects of the evaluation and development of Cordex’s
Products as specified by Cordex from time to time, and which assistance it is
understood will be undertaken by CRL; and




WHEREAS, Cordex and CBV desire to enter into a long-term strategic development
relationship with respect to specific tasks for the development of Cordex's
Products; and




WHEREAS, for strategic business development purposes, CBV has agreed to receive
a portion of its compensation under this Agreement in the form of Cordex’s
equity securities as set forth in Exhibit B hereto.




NOW, THEREFORE, in consideration of the foregoing premises and the promises,
benefits, rights, and obligations set forth below, the Parties agree as follows:




1.

CRO Services.  CBV shall arrange for the provision of CRO Services to Cordex by
CRL, as reasonably requested by Cordex from time to time, in accordance with
this Agreement.




2.

Request for CRO Services.

 

2.1

If Cordex wants CRL to perform CRO Services, Cordex shall provide CBV with
sufficient information to enable CBV to understand the CRO Services being
requested and time limitations or other constraints on the project.  Within ten
(10) business days of its receipt of this information, CBV shall determine in
its sole discretion whether it wishes to arrange for performance of the CRO
Services requested by Cordex and, if it wishes to undertake such CRO Services,
then CBV shall submit to Cordex a written “Work Order Request” setting forth the
CRO Service specifications, the estimated fees and expenses and the milestone
upon which the Bonus Payment set forth in Section 4.3 will be paid.  Cordex
shall have ten (10) business days from its receipt of the Work Order Request to
review, approve, and return it to CBV.  If Cordex does not sign and return the
Work Order Request to CBV within ten (10) business days, CBV shall not be
obligated to perform the CRO Services described in the Work Order Request.




2.2

If, from time to time, CBV considers information from Cordex concerning
requested CRO Services to be inadequate, or if Cordex considers the CRO Service
specifications, fees, expenses or other terms presented by CBV in a proposed
Work Order Request to be unacceptable, then Cordex and CBV shall use reasonable
efforts to negotiate in good faith and in a timely manner to reach a mutually
acceptable exchange of information and terms of the Work Order Request.














--------------------------------------------------------------------------------







2.3

Upon execution and delivery of a Work Order Request by authorized
representatives of each of CBV and Cordex, the Work Order Request shall become
part of this Agreement and shall be known as a “Work Order.”  In the event of a
conflict between a Work Order and this Agreement, the terms of this Agreement
shall control unless otherwise specifically stated in the Work Order.




2.4

The Parties agree that only Amir Pelleg or James Kuo are authorized to sign a
Work Order Request on behalf of Cordex, unless CBV is notified in writing
otherwise by Cordex.




3.

Specification and Amendment of CRO Services.




3.1

CBV shall arrange for performance by CRL of the CRO Services in accordance with
the specifications, instructions, and guidelines in each Work Order and this
Agreement in all respects.  The Parties shall work together in good faith to
ensure that each Work Order clearly describes all methods, requirements, and
obligations (other than those set forth in this Agreement) related to the CRO
Services to be performed.  In the event a Work Order is unclear, ambiguous, or
permits different understandings of the CRO Services to be performed, the
Parties shall use good faith efforts to resolve such ambiguity, it being
understood that such resolution may result in increased costs.




3.2

A Work Order may only be amended in writing with the signature of both Parties.




4.

Compensation.




4.1

Simultaneously with the parties’ execution of this Agreement, Cordex shall pay,
in cash, all outstanding invoices for work performed by Cato Research




4.2

Cordex shall pay CBV for the CRO Services and expenses in accordance with CRL’s
current rates or in accordance with a fixed fee, as specified in the Work Order
governing such CRO Services.  Cordex shall reimburse CBV for out-of-pocket
expenses reasonably incurred and documented in performance of the CRO Services
under this Agreement including, but not limited to, telephone, facsimile,
messenger, postage and other communication costs, document copying and
retrieval, on-site and off-site storage fees, computer research fees and filing
fees, reasonable transportation, lodging, and meal expenses for travel to sites
away from CBV’s office  (collectively, “Expenses”) provided however that
advanced written approval is required from Cordex for any expense which exceeds
five hundred dollars ($500).  Travel time shall be billed as work time, with the
understanding that, to the extent practical, travel time shall be used to
perform CRO Services for Cordex.




4.3

In addition to the amount due pursuant to Section 4.2, within thirty (30) days
of the completion of the Bonus Payment milestone set forth in each Work Order,
CBV shall be paid a bonus in the amount set forth on Exhibit B.




4.4

All payments other than those in the form of stock certificates shall be sent to
CBV via wire transfer per wire instructions which shall be provided by CBV to
arrive by the due date, as specified below.  Except as otherwise set forth on
Exhibit B, Cordex shall pay CBV for all CRO Service fees and Expenses within
forty-five (45) days of the date of the invoice for such fees and Expenses is
received.  If Cordex disputes the amount due, then Cordex must notify CBV of
such dispute on or before the payment due date.  Both parties shall act in good
faith to promptly resolve such dispute.  If all or any portion of an invoice
remains unpaid forty-five (45) days after the date of the invoice is received by
Cordex, then the unpaid and undisputed amount shall accrue an administration fee
of 1.25% per month from the date of the invoice until paid.  Cordex shall
reimburse CBV on demand for all reasonable out-of-pocket costs and expenses CBV
incurs in enforcing payment of an overdue invoice, including, without
limitation, attorneys’ fees and expenses other than those payments that are
reasonably in dispute.  Payments received from Cordex by CBV on an overdue
invoice shall be first applied to costs of collection, then to accrued interest,
and then to the unpaid balance of the invoice.  If Cordex has more than one
overdue invoice, CBV may, in its discretion, allocate collection costs among the
invoices and apply payments against the invoices.




4.5

Notwithstanding any of the foregoing provisions of Sections 4.1 and 4.2 or of
any Work Order to the contrary, the special compensation arrangement set forth
in Exhibit B to this Agreement will apply to the first one million dollars
($1,000,000) of CRO Services provided by CBV under this Agreement.











--------------------------------------------------------------------------------







4.6

CBV may in its sole discretion suspend its performance of CRO Services if an
undisputed invoice is ninety (90) days or more overdue and CBV may refrain from
resuming performance of CRO Services until all overdue undisputed invoices have
been paid in full.

4.7

In the event Cordex perceives there is a problem with the performance of any CRO
Services such that it believes the Services should be suspended until the issues
are resolved,  Duska shall so notify CBV, and upon receipt of such notification
CBV Cordexsuspsend  all CRO Services until the matter causing suspension of
payments is resolved or the applicable Work Order(s) is terminated by either
Party.  Cordex understands and agrees that such suspension of Services may
result in any additional costs and any resolution of the suspension may require
an amendment of the Work Order to deal with such costs.

4.8

 Any and all payments made hereunder are nonrefundable except that payments made
by Cordex to CBV may be refunded if both parties agree such refund is necessary
to correct an error, accounting or otherwise, made.

5.

Term and Termination.

5.1

The term of this Agreement shall be one (1) year from the Effective Date and it
shall automatically renew for additional one (1) year terms unless, at least
sixty (60) days before the expiration of any one (1) year term, a Party gives
written notice to the other Party that it does not want to renew this Agreement;
provided, however, that if the term of a Work Order extends beyond the term of
this Agreement, then this Agreement will continue in effect as to that Work
Order (only) until the completion or termination of such Work Order and all
wind-down CRO Services related to such Work Order.

5.2

Either Party may terminate a Work Order upon the other Party’s material default
under this Agreement with respect to such Work Order, provided that the
terminating Party has given the defaulting Party no less than thirty (30) days’
prior written notice of such default and the defaulting Party has not cured such
default by the end of the notice period.

5.3

Either Party may terminate a Work Order at any time upon no less than sixty (60)
days’ prior written notice to the other Party.

5.4

 Upon early termination of a Work Order, Cordex shall pay CBV for all CRO
Services rendered and Expenses incurred through the date of termination in the
amounts and form specified in Section 4 above and, if applicable, Exhibit B;
provided that in the event of early termination of any or all Work Orders, CBV’s
compensation under fixed fee arrangements or for partially completed milestones
shall be made on a time and materials basis in accordance with CRL’s current
rates, and CBV shall be paid for all CRO Services performed and Expenses
incurred through the date of termination.

5.5

Notwithstanding the terms of Section, 5.4, upon early termination of a Work
Order by Cordex due to a material breach on the part of CRO, Cordex may withhold
from the payments to be made under Section 5.4 such amounts as Cordex reasonably
and in good faith believes would be the amount required to redo the work
undertaken in a manner inconsistent with the terms of Section 3.1, provided that
any such withholding:  (i) shall be estimated based on the balance remaining due
under Work Order as agreed upon between the parties and not any material changes
Cordex might make if executing a new agreement with a different vendor to
undertake the work; and (ii) shall relate exclusively to the Work Order
terminated for cause and not to any other Work Order under this Agreement.  It
is understood and agreed that CRO may challenge the amount withheld via the
Dispute Resolution terms of Section 24.

5.6

If a Work Order is terminated by CBV pursuant to Section 5.2 or if Cordex
terminates a Work Order pursuant to Section 5.3, then, in addition to payments
made under Section 5.4, Cordex shall (a) reimburse CBV for any and all
non-cancelable obligations of CBV to third parties (other than CRL) related to
the terminated Work Order, and (b) Cordex shall also pay CBV (i) fifteen (15%)
of the estimated remaining unbilled amounts associated with the Work Order if
the termination is due to discontinuance of the clinical trial being performed
by CBV under the Work Order or (ii) twenty percent (20%) of the estimated
remaining unbilled amounts associated with the Work Order in all other
circumstances; in each of (i) and (ii) if the Work Order is based on a fixed fee
then CBV shall be entitled to the applicable percentage of the remaining fixed
fee after deduction of the payments already made for services CBV shall use its
best efforts to mitigate any costs to Cordex and avoid incurring any
non-cancelable obligations after its receipt of notice of termination.











--------------------------------------------------------------------------------







5.7

If Cordex terminates a Work Order under Section 5.4 and concurrently requests
that CBV provide CRO Services of equal or greater value than the amount of the
terminated Work Order, then CBV and Cordex shall review such request and,
attempt in good faith to negotiate a new Work Order in accordance with Section
2; provided however that CBV shall have no obligation to undertake a new Work
Order if (a) CBV cannot provide the requested services under the specified time
limitations; (b) CBV would not have accepted the work absent the termination of
the prior Work Order;  or (c) CBV believes, in good faith, that the business
relationship between the parties has deteriorated such that it should not
continue to undertake new Work Orders for Cordex.  If a replacement Work Order
is executed, then CBV shall waive its right to receive the payment under Section
5.6.  Notwithstanding the foregoing, if within ten (10) working days following
submission of such request by Cordex, CBV notifies Cordex that CBV does not wish
to perform such Work Order Request, or if Cordex does not, within ten (10)
business days following receipt of the Work Order Request from CBV execute such
Work Order Request, then Cordex shall be obligated to pay CBV the amount
specified in Section 5.6.

5.8

Upon early termination of a Work Order, CBV shall inform Cordex of the extent to
which it expects work in progress to be completed as of the termination date and
CBV shall (unless otherwise instructed by Cordex) take steps to wind down work
in progress in an orderly fashion.  In addition to all other amounts payable to
CBV, Cordex shall pay CBV for such wind-down CRO Services on a time and
materials basis at CBV’s current rates for all reasonable and customary
wind-down CRO Services performed and Expenses incurred by CBV.  If Cordex
instructs CBV not to complete such wind-down CRO Services, CBV shall, upon
notification of the termination of the Work Order, promptly cease providing CRO
Services and incurring costs to the extent practicable.  In any such event,
Cordex shall be deemed to have released CBV from all legal liability and to have
covenanted not to sue CBV on any claims related to failure to perform and the
failure to complete reasonable and customary wind-down CRO Services.

5.9

In addition to termination of this Agreement under Sections 5.1-5.3, at any time
CRO Services under all Work Orders have been completed and there is no request
for CRO Services pending, either Party may terminate this Agreement by giving
written notice of termination to the other Party.

5.10

Upon early termination or expiration of a Work Order, CBV may, upon Cordex’s
request, return all files and other materials in its possession related to such
Work Order to Cordex at Cordex’s expense.  

6.

Location of CRO Services.  The CRO Services shall be performed at CRL’s
facilities or at such other places as are mutually agreed upon by CBV and
Cordex.

7.

Confidential Information.

7.1

For purposes of this Section, the Party disclosing Confidential Information is
known as “Disclosing Party” and the Party receiving information is known as
“Receiving Party.”

7.2

"Confidential Information" of the Disclosing Party is defined as all non-public
disclosures by the Disclosing Party or its Affiliates, whether written or
verbal, including, but not limited to, Disclosing Party’s business plans,
financial data, proprietary software, technology under development, and
marketing information, and any information, software, or other materials created
by Receiving Party using, reflecting or including any part of the Confidential
Information.  Disclosing Party shall mark all tangible embodiments of
Confidential Information as such prior to providing it to Receiving Party
 Confidential Information does not include information that, as evidenced by
Receiving Party’s written records: (a) is in the public domain when Disclosing
Party discloses it to Receiving Party; (b) enters the public domain after
Disclosing Party’s disclosure to Receiving Party and without any fault of
Receiving Party; (c) was known to Receiving Party prior to the disclosure by
Disclosing Party, free of any obligation of confidence; (d) is independently
developed by Receiving Party without reference to the Confidential Information;
or (e) is communicated by a third party to Receiving Party free of any
obligation of confidence.

7.3

Receiving Party shall neither use nor reproduce Disclosing Party’s Confidential
Information except as necessary for the purpose of performing its obligations
under this Agreement.  Upon completion of the obligations under this Agreement
that use the Confidential Information, or upon termination of this Agreement,
Receiving Party shall, when requested by Disclosing Party in writing, promptly
return to Disclosing Party all of the Confidential Information provided by
Disclosing Party, except that Receiving Party may retain one (1) copy for
recordkeeping purposes.











--------------------------------------------------------------------------------







7.4

Receiving Party shall not disclose, without the prior written consent of
Disclosing Party, any of Disclosing Party’s Confidential Information to any
third party other than Receiving Party’s, and its Affiliates’, directors,
officers, employees, agents and consultants, hospital or institution
authorities, Institutional Review Board members, clinical investigators, and
others who must be involved in fulfilling Receiving Party’s obligations under
this Agreement and who, in each case, (a) need to know such information for the
purposes of performing such obligations and (b) are bound by obligations of
confidentiality and non-use at least as restrictive as those set forth herein.
 Receiving Party shall take commercially reasonable steps to prevent the
disclosure or use of any such Confidential Information by Receiving Party’s, and
its Affiliates’, directors, officers, employees, agents or consultants except as
provided in this Agreement.




7.5

If any Disclosing Party Confidential Information is required to be disclosed by
Receiving Party to any government or regulatory authority or court entitled by
law to disclosure of the same, Receiving Party shall promptly notify Disclosing
Party thereof, and Receiving Party shall cooperate with Disclosing Party so as
to enable Disclosing Party  to: (a) seek an appropriate protective order; (b)
make the confidential nature of the Confidential Information known to such
governmental or regulatory authority or court; and (c) make any applicable claim
of confidentiality in respect of the Confidential Information.




7.6

For purposes of this Agreement, the Parties hereby acknowledge and agree that,
subject to the exceptions set forth in Section 7.1, this Agreement shall be
considered Cordex’s Confidential Information; provided, however, that either
Party may disclose the terms of this Agreement to advisors, investors and others
on a need-to-know basis under circumstances that reasonably ensure the
confidentiality thereof.




7.7

Receiving Party’s obligations under this Section 7 shall terminate with respect
to any Confidential Information of Disclosing Party five (5) years after the
date of disclosure.




7.8

If the obligations under this Section are breached by either party the parties
agree that the nonbreaching party shall be entitled to injunctive relief without
the obligation of posting a bond.




8.

Protected Health Information.  The Parties recognize that the Federal Health
Insurance Portability and Accountability Act of 1996 and implementing
regulations (“HIPAA”) require written confidentiality agreements to protect the
privacy and security of protected health information (as defined under HIPAA)
that may be acquired in the course of performing this Agreement.  The parties
agree to comply with HIPAA and other applicable laws and governmental
regulations governing protected health information.




9.

Ownership.

 

 9.1

Cordex shall own exclusively all right, title, and interest in and to and have
no obligation or accounting to CBV with respect to, all data, information,
improvements, enhancements, modifications, discoveries, inventions, printed
materials, and other works, products, and deliverables that Cordex provides to
CBV hereunder; as well as all right, title, and interest in and to all work
products performed pursuant to this Agreement including data, databases,
designs, drawings, flow charts, records, reports, works, products, information,
improvements, enhancements, modifications, discoveries or inventions that
result, or are generated, from the CRO Services rendered by CBV to Cordex
hereunder which shall be deemed works made for hire as defined by the U.S,
Copyright Act, Title 17, U.S.C. 101.(collectively, the “Materials”).  Except as
set forth in Section 9.2, CBV hereby assigns to Cordex all of its copyright,
trade secret, trademark, patent, and other propriety right in such Materials and
waives any and all right, title and interest to all Materials.  CBV shall, at
Cordex’s request and expense, assist Cordex or its nominees to obtain United
States and foreign copyright registrations, trademarks, patents, and other legal
protection for the Materials.  At Cordex’s request and expense CBV shall also
execute all papers and give all facts known to it that are necessary to secure
such United States or foreign copyright registrations, trademarks, patents, or
other legal protection for the Materials and to transfer to Cordex all right,
title, and interest in and to the Materials.




9.2

Notwithstanding the foregoing, Cordex acknowledges that within the scope of
CBV’s and CRL’s business practices, CBV and CRL possesses certain inventions,
processes, know-how, trade secrets, improvements, other intellectual properties
and assets, including forms, templates, analytical methods, procedures and
techniques, computer technical expertise and software, independently developed
or otherwise owned by CBV that are not related











--------------------------------------------------------------------------------







specifically and directly to the Materials.  In addition, during the course of
performing or incidental to the CRO Services CBV and CRL may develop forms,
templates, analytical methods, procedures and techniques, functions, computer
code, database structures and other property that are not specific to the
general functionality of the deliverables (collectively, “CBV  Proprietary
Rights”).  Cordex and CBV agree that any of CBV’s Proprietary Rights which are
used, improved or modified by CBV under or during the term of this Agreement
shall be deemed CBV Proprietary Rights. Cordex hereby assigns to CBV all of its
copyright, trade secret, trademark, patent, and other rights in such CBV
Proprietary Rights.




10.

Representations and Warranties.




10.1

CBV represents and warrants that CRL has the experience, capability, personnel
and resources necessary to perform CRO Services under this Agreement in a
commercially reasonable manner.  CBV shall be deemed to make this representation
and warranty each time it executes a Work Order Request.




10.2

Cordex represents and warrants that it has the ability to comply with and
perform all financial obligations under this Agreement. Cordex shall be deemed
to make this representation and warranty each time it executes a Work Order
Request.




10.3

Each Party represents and warrants that (a) it has the corporate power and
authority to enter into and perform its obligations under this Agreement and any
Work Order; and (b) entering into and performing this Agreement and any Work
Order will not conflict with or result in a violation of any of the terms or
provisions, or constitute a default under any of its organizational documents,
any mortgage, indenture, lease, contract or other agreement or instrument
binding upon it or by which any of its properties are bound, or any permit,
concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to it or its properties. Each Party
shall be deemed to make this representation and warranty upon entering into this
Agreement and each time it executes a Work Order Request.

   

11.

Cato Research Personnel.




11.1

CBV is responsible for all aspects of the labor relations of the personnel
undertaking the CRO Services including, but not limited to, wages, benefits,
discipline, hiring, firing, promotions, pay raises, overtime, and job
assignments.  Cordex shall have no power or authority in these areas other than
a right to veto personnel assigned to service it; provided however Cordex shall
work with CBV to amend any Work Order impacted by such required change of
personnel to address reasonably changes resulting from the change in personnel
as a result of the Cordex veto.  CBV shall ensure the payment of all
contributions and taxes imposed by any federal or state governmental authority
with respect to or measured by wages, salaries, or other compensation paid to
persons employed to undertake the CRO Services.

 

11.2

Cordex understands that the performance of CRO Services requires special skills,
training and experience. Cordex further understands that CRL has expended
considerable sums to train its personnel to perform the CRO Services requested
by Cordex from time to time under this Agreement, and CRL will give Cordex
access to experienced and highly skilled practitioners. When CRL loses a member
of its personnel, it incurs significant expenses in hiring and training his or
her replacement.  Accordingly, during the term of this Agreement and for a
period of one (1) year after the termination or expiration of this Agreement,
Cordex agrees that it will not hire as an employee or independent contractor any
member of CRL’s personnel that has participated in the performance of CRO
Services under this Agreement without CRL’s written permission and payment of a
fee.  Cordex will pay CRL a fee equal to the hired person’s annual salary in
effect at the time of the violation to reimburse the estimated costs of hiring
and training replacement personnel.  Such fee shall be paid to CRL in cash no
later than thirty (30) days after the date on which such employee begins
employment or contractual work with Cordex.  CRL is a third party beneficiary of
this obligation by Cordex.  














--------------------------------------------------------------------------------







12.

Indemnification.




12.1

Cordex shall indemnify, defend and hold harmless CBV and its Affiliates, and the
directors, officers, employees and agents of CBV and its Affiliates (each a "CBV
Indemnified Party"), from and against all liability, loss, costs, claims,
damages, expenses, judgments, awards, and settlements, including, without
limitation, actual attorneys' fees or expenses charged by counsel of the
Indemnified Party's choosing (whether or not these are covered by insurance),
whether in tort or in contract, law or equity, that a CBV Indemnified Party may
incur by reason of or arising out of any claim made or response in any legal
proceeding directly or indirectly resulting from or related to (a) CBV’s CRO
Services, including deliverables, under this Agreement; (b) infringement of, or
related to, any intellectual property or proprietary rights of a third party in
relation to Cordex’s Products, programs, procedures, materials, data, or other
information used by or on behalf of, or furnished by or on behalf of, Cordex in
connection with this Agreement or  CBV's CRO Services under this Agreement; (c)
material breach of this Agreement by Cordex or any other person for whose
actions Cordex is liable under applicable law; (d) the negligence, intentional
misconduct or intentional omission of Cordex or any employee, contractor, agent
or representative of Cordex; and (e) any request for deposition, documents, or
other information legally compelled, including, without limitation, by subpoena
or by agreement made in lieu of subpoena, in connection with Cordex's
litigation, arbitration or other proceeding with any third party; provided,
however, that this indemnification shall not extend to any claims arising solely
out of a (i) breach of this Agreement by CBV or any person for whose actions CBV
is liable under applicable law or other governmental requirement; (ii) the
violation by CBV, its directors, officers, employees or agents, of applicable
law or other governmental requirements; or (iii) the  negligence, intentional
misconduct or intentional omission of CVB or its directors, officers, employees,
contractors, agents or representatives.




12.2

CBV shall indemnify, defend and hold harmless Cordex, its Affiliates, and the
directors, officers, employees and agents of Cordex and its Affiliates (each a
"Cordex Indemnified Party") from and against all liability, loss, costs, claims,
damages, expenses, judgments, awards, and settlements, including, without
limitation, actual attorneys' fees and expenses (whether or not covered by
insurance), whether in tort or in contract, law or equity, that a Cordex
Indemnified Party may reasonably incur by reason of or arising out of any claim
made by a third party resulting from or related to (a) the negligence,
intentional misconduct or intentional omission of CBV or any employee,
contractor, agent or  representative of CBV; (b) the material breach of this
Agreement by CBV or any other person for whose actions CBV is liable under
applicable law; or (c) the violation by CBV, its directors, officers, employees
or agents, of applicable law or other governmental requirement; (d) infringement
of, or related to, any intellectual property or proprietary rights of a third
party in relation to CBV Proprietary Rights used by or on behalf of CBV in
connection with this Agreement of the CRO Services; (e) any request for
deposition, documents, or other information legally compelled, including,
without limitation, by subpoena or by agreement made in lieu of subpoena, in
connection with CBV’s litigation, arbitration or other proceeding with any third
provided, however, that this indemnification shall not extend to any claims
arising out of: (i) breach of this Agreement by Cordex or any other person for
whose actions Cordex is liable under applicable law; (ii) the violation by
Cordex, its directors, officers, employees or agents, of applicable law or other
governmental requirement; or (iii) the negligence, intentional misconduct or
intentional omission of Cordex or its directors, officers, employees,
contractors, agents or representatives.   Notwithstanding the foregoing, the
Parties hereby acknowledge and agree that CBV shall not be liable for, and this
Section 12.2 shall not require CBV to provide indemnification with respect to,
the actions or omissions of any third party whom CBV hires at Cordex’s request
to provide services hereunder.




13.

Insurance.




13.1

Cordex shall maintain in full force and effect, at no cost to CBV, its
Affiliates, and their respective officers, directors and employees
(collectively, “CBV Insureds”), customary insurance coverage for all Cordex
Products and clinical trials or other projects related to CRO Services,
including, without limitation, products liability, general liability, and
related insurance coverage with policy limits in an amount Cordex’s senior
management reasonably determines to be sufficient to support Cordex’s
indemnification obligations hereunder.  Notwithstanding the foregoing, no
insurance needs to be in place to cover personal injury or death arising from a
clinical trial until immediately prior to administrations of the first drug dose
to the first patient in such trial; and such clinical trial insurance shall
continue for the duration of the trial and a period of not less than four (4)
years after conclusion of the trial.














--------------------------------------------------------------------------------







13.2

Cordex’s insurance policy(ies) shall name the CBV Insureds as additional named
insureds (acceptable in form and content to CBV) and shall  indicate that the
policy will not be canceled or changed until thirty (30) days after written
notice of such cancellation or change is delivered to CBV. At CBV’s request,
Cordex shall provide CBV with an additional insured certificate from Cordex’s
insurance carrier.




14.

Limitation of Liability.  Except as set forth in this Agreement, CBV makes no
warranty, either express or implied, including the warranties of
merchantability, fitness for a particular purpose, title and non-infringement as
to any matter, including, but not limited to, the CRO Services, results of CRO
Services, deliverables, reports, analyses, documents, memoranda, or other matter
produced or provided under this Agreement Cordex agrees that, regardless of the
form of any claim, Cordex’s sole remedy and CBV’s sole obligation with respect
to any claims made related to or arising out of this Agreement shall be governed
by this Agreement and, in all cases, Cordex’s remedies shall be limited to, at
 CBV’s option, correction of the non-conforming CRO Services or reimbursement of
payments (excluding payments for Expenses) made by Cordex to CBV for such
non-conforming CRO Services under the applicable Work Order during the  six (6)
 month period immediately preceding the event for which the claim is made.  It
is expressly agreed that in no event shall CBV or anyone else who has been
involved in the performance of this Agreement on behalf of CBV be liable for any
indirect, consequential, incidental, special, punitive, or exemplary damages
arising from any legal theory, even if such person had been apprised of the
likelihood of such damages occurring; provided that this shall not limit CBV’s
obligations under Section 12 hereof.  




15.

Investigator Funds.  




15.1

CBV or its Affiliates may, at Cordex’s request, disburse payments to
investigators conducting a clinical study (each, an “Investigator”) for which
CRO Services are being provided to Cordex.  Disbursements of all such payments
(each, an “Investigator Fee”) shall be made in accordance with the provisions of
the agreement between Cordex and the Investigator (each, an “Investigator
Agreement”).  CBV agrees that it will not unreasonably withhold any Investigator
Fee and it will not impose additional restrictions on the terms of payment for
the Investigator Fee set forth in the Investigator Agreement.




15.2

Cordex shall provide CBV with the funds to pay each Investigator Fee prior to
the date on which CBV is scheduled to disburse such Investigator Fee.  If Cordex
does not provide the funds to CBV, then CBV will not disburse such Investigator
Fee until it receives the funds from Cordex. In such event, Cordex shall be
deemed to have released CBV from all legal liability and to have covenanted not
to sue CBV on any claims related to failure to disburse the Investigator Fee.




15.3

If Cordex provides CBV with funds in excess of the total Investigator Fees
disbursed by CBV, then CBV shall prepare and send a reconciliation of such funds
to Cordex within ninety (90) days after the early termination or expiration of
the Work Order under which CBV was disbursing such Investigator Fees and, upon
Cordex’s approval of the reconciliation, CBV shall return all excess funds to
Cordex.




16.

Regulatory Audits.  CBV will, on no less than two (2) weeks’ notice, during
regular business hours, permit a regulatory auditor qualified by education,
training, and experience, and who is reasonably acceptable to CBV, to have
access to CBV’s records pertaining to the CRO Services provided pursuant to this
Agreement for the purpose of auditing and verifying such CRO Services.  The
auditor shall report to Cordex only those facts and conclusions from the audit
that are directly related to Cordex’s interests.  Cordex shall bear the cost of
any audit and Cordex shall, in addition to any other payment obligations under
this Agreement, pay CBV on a time and materials basis at its current rates for
the CBV personnel assigned to supervise such audit and any other CBV personnel
who are required to participate in such audit.  CBV shall reimburse Cordex for
the reasonably-incurred cost of any such audit if the auditor reasonably
determines there are significant and material problems with the maintenance of
records required for the CRO Services being rendered and for which regulatory
record-keeping is required.  All information obtained from an audit shall be
Confidential Information except as otherwise set forth in Section 7.2, above.














--------------------------------------------------------------------------------







17.

Force Majeure; Other Delays.




17.1

In the event either party shall be delayed in, hindered in, or prevented from
the performance of any act required under this Agreement by reason of strike,
lockout, labor problems, restrictions of government, judicial orders or decrees,
riots, insurrection, terrorism, war, acts of God, inclement weather, or other
causes that are beyond the reasonable control of such party, then performance of
such act shall be excused until the cause is remedied; however such performance
shall not be excused for more than a period of six months.  If such force
majeure extends for more than six months, either party may terminate this
Agreement without further obligation to the other party, provided however that
the payment obligation set forth in Section 5.6 shall not be applicable.  The
delayed party shall use commercially reasonable efforts to resume performance as
soon as possible.  Notwithstanding the foregoing, this Section 17.1 shall not
apply to any shall not apply to or excuse any failure to make payments when due.

 

17.2

CBV will not be liable to Cordex nor be deemed to have breached this Agreement
for errors, delays or other consequences arising from the  failure of Cordex or
any third party not under CBV’s direct control to provide documents, materials
or information in a timely manner or to otherwise cooperate in order for CBV to
perform its obligations, and any such failure by Cordex or any third party not
under CBV’s direct control shall automatically extend any timelines affected by
such failure to provide documents, materials, information or cooperation by the
period of the delay, unless Cordex agrees in writing to pay any additional costs
that would be required to meet the original timeline.  If Cordex or any third
party providing services to Cordex delays or suspends a project hereunder then,
at CBV’s election, either (a) Cordex will pay the standard daily rate of the
personnel assigned to the project, based on the percentage of their time
allocated to the project, for the period of the delay, in order to keep the
then-current team members; or (b) CBV may re-allocate such personnel at its
discretion, and Cordex will pay the costs of retraining or reallocating new
personnel.  In addition, Cordex will reimburse CBV for: (a) all non-cancelable
costs and Expenses incurred due to the delay, provided that CBV shall use
reasonable commercial efforts to minimize such costs; and (b) all timelines will
automatically be adjusted to reflect additional time required due to the delay.
 




18.

Independent Contractor. CBV shall perform CRO Services as an independent
contractor.  Neither Party has authority to make any statement, representation,
or commitment of any kind nor is to take any action binding on the other Party
without the other Party’s prior written consent.




19.

Use of Cordex’s Name. Cordex agrees that upon its preapproval in writing CBV or
CRL may use Cordex’s name as a reference for prospective clients or in
literature relating to CBV’s capabilities, provided that such use does not
violate Section 7 above.




20.

Notification. Any notices given hereunder shall be in writing and shall be
deemed to have been given on the earlier of personal receipt by an authorized
representative of the Party, or receipt at the Party’s notice address.  Notice
may be given by any reliable means including, without limitation, by mail,
overnight courier, facsimile, electronic mail, or personal delivery.  All
notices shall be sent to a Party at its address set forth on the signature page
of this Agreement, or to such other address as is given by notice to the other
Party.




21.

Waiver.  No waiver of any right or remedy with respect to any occurrence or
event shall be valid unless it is in writing and executed by the waiving Party.
 No such valid waiver shall be deemed a waiver of such right or remedy with
respect to such occurrence or event on a continuing basis or in the future
unless the waiver states that it is intended to apply continuously or to future
events.  A waiver shall not excuse a subsequent breach of the same term, unless
the waiver so states.




22.

Severability.  If any provisions of this Agreement are determined to be invalid
or unenforceable, those provisions shall be reformed to the extent necessary to
comply with law and the parties’ intent, or struck if necessary, and the
validity and effect of the other provisions of this Agreement shall not be
affected.




23.

Governing Law.  This Agreement shall be governed by, construed and interpreted
in accordance with the laws of the State of North Carolina. No conflict-of-laws
provision shall be invoked to permit application of the laws of any other
jurisdiction.














--------------------------------------------------------------------------------







24.

Dispute Resolution.  Any controversy, claim or dispute arising out of, in
connection with or relating to this Agreement shall be resolved by binding
arbitration pursuant to Exhibit A, with the arbitrator following the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) (the “Rules”)
in effect as of the day the arbitration demand is made.  It is the intention of
the Parties to resolve any such controversy, claim or dispute by private
arbitration without submitting the matter to the AAA.  In the event of any
inconsistency between the Rules and Exhibit A, Exhibit A shall control.
Notwithstanding the foregoing, if damages for a breach are not likely to be an
adequate remedy, then either Party may bring an injunction proceeding before a
court of equity in a judicial district that includes Durham County, North
Carolina.  The Parties hereby consent to the jurisdiction of such court.




25.

Legal Review.  It is acknowledged that this Agreement was initially prepared by
CRO.  Both parties, however, have had an opportunity for legal review of all
terms.  The parties therefore agree that in interpreting any issues which may
arise to any rules of construction related to who prepared the Agreement or any
modifications thereof shall be inapplicable, each party having contributed or
having had the opportunity to contribute to clarify any issue.







26.

Survival. The representations and warranties of the Parties in Section 10 shall
survive the events to which they relate and survive the expiration or earlier
termination of this Agreement and the rights and obligations of the Parties set
forth in Sections 4, 5, 7, 8, 9, 11, 12, 13, 14, 19, 23, 24, 26 and 27 shall
survive expiration or earlier termination of this Agreement.




26.

Cordex Obligations.  Cordex shall undertake the following obligations with
respect to the performance of this Agreement, in addition to any other
obligations outlined in the applicable Work Order, and failure to perform such
obligations shall constitute a material breach of this Agreement.




(a)

Cordex shall use commercially reasonable efforts to deliver all information and
materials required for CBV’s performance of CRO Services in accordance with
mutually agreed upon timelines.




(b)

Cordex shall immediately apprise CBV of any safety concerns or serious adverse
events related to a Product that is the subject of the CRO Services.




(c)

Cordex shall use commercially reasonable efforts to not take any actions or
participate in any activities that are intended to or can be reasonably expected
to disrupt or interfere with CBV’s obligations under this Agreement.




27.        Assignment.  This Agreement may not be assigned by either Party
without the prior written consent of the other Party, which shall not be
unreasonably withheld; provided, however, that either Party may assign this
Agreement in connection with a merger or the sale of all or substantially all of
the assigning Party’s assets or stock on the condition that such assignment
shall be solely to the acquirer or purchaser of the assigning Party and such
acquirer or purchaser must assume the assigning Party’s obligations under this
Agreement.  Notwithstanding the foregoing, CBV may arrange for its Affiliates to
perform CRO Services under this Agreement, with the understanding that CBV will
remain legally responsible for such CRO Services.




28.

Freedom to Contract. Except with respect to CRO Services for which Cordex
specifically hires CBV to perform under this Agreement, (a) Cordex is not
required to use CBV or CRL for any specific work; (b) Cordex is free to retain
others to perform the same or similar CRO Services as offered by CBV; (c) CBV is
not required to provide any CRO Services to Cordex; and (d) CBV is free to
provide CRO Services to other clients that are similar to CRO Services provided
to Cordex.




29.

Entire Agreement. Exhibits to this Agreement and Work Orders are incorporated
into and made a part of this Agreement. This Agreement, including the
incorporated Exhibits and Work Orders, constitutes the entire agreement between
the Parties relating to the subject matter hereof and supersedes all prior
agreements, whether written or oral, relating to the subject matter hereof.;
provided however, that all confidentiality, nonuse and nondisclosure agreements
shall remain in effect.  Except as otherwise authorized herein, changes,
modifications, and amendments shall be valid only if made in writing and signed
by both Parties. To be effective, any agreement between the Parties purporting
to amend a term of this Agreement, including without limitation any Work Order,
must specifically identify that term’s











--------------------------------------------------------------------------------







Section number and state the Parties’ specific intent to amend that term. CBV’s
entry into this Agreement is expressly made conditional on Cordex’s agreement to
the terms set forth herein, not those in any purchase order, confirmation, or
similar form, and Cordex agrees that any additional or different terms in any
such form, now or in the future, are void even if the form indicates that it
shall control.




30.

Execution of Agreement. This Agreement shall be void if it is not signed and
returned to CBV within thirty (30) days after the date written above. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.  




31.

Facsimile Signatures.  Facsimile signatures shall be accepted as originals for
the purposes of this Agreement and any and all Work Orders executed hereunder.




The Parties have executed this Agreement as of the date first written above.




Cato BioVentures:

 

Cordex Pharma, Inc:

4364 South Alston Avenue

 

470 Nautilus Street, Suite 300

Durham, North Carolina 27713-2280

 

La Jolla, CA 92037

 

 

 

 

 

 

 

 

 

 

By:

/s/ DANIEL CATO

 

By:

/s/ JAMES S. KUO

Name:

Daniel Cato

 

Name:

James S. Kuo, M.D., M.B.A.

Title:

Assistant Secretary

 

Title:

Chairman and Chief Executive Officer












